DETAILED ACTION
This office action is in response to the application filed August 11, 2020 in which claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Claims 1 and 8 each recite the limitation “a pair of loops coupled to the frame body, the pair of loops being coupled to the frame left side and the frame right side.”  However, for further clarity, Examiner respectfully suggests that the claims be amended to recite, for example, “coupled to the frame body, the pair of loops being coupled to the frame left side and the frame right side, respectively.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0064421 Wang-Lee in view of US Pub No. 2019/0391309 Wu, and in further view of USPN 8,356,895 Jackson et al.
To claim 1, Wang-Lee discloses a safety goggle apparatus (see all Figures; paras. 0017-0023) comprising:
a frame body (2) having a frame top side, a frame left side, a frame right side, and a frame bottom side defining a frame opening (see especially Figure 2; para. 0019);
a lens (1) coupled to the frame body, the lens conforming to the frame opening (see especially Figures 1-3; paras. 0017-0019; Examiner respectfully notes that the term “coupled” is very broad and that in a fully assembled configuration of the safety goggle apparatus as depicted in Figure 1, all portions the safety goggle apparatus can be properly interpreted as being “coupled” to all other portions of the safety goggle apparatus regardless of whether they are, for example, in direct contact with one another);
a pair of loops (3) coupled to the frame body, the pair of loops being coupled to the frame left side and the frame right side, respectively (see all Figures; paras. 0020-0023); and
a strap (4) coupled to the pair of loops, the strap being elasticized and having an adjustable length (see all Figures; para. 0020; strap 4 is adjustable via the buckle depicted in Figure 1; regarding the limitation that the strap is “elasticized,” Examiner respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as modulus of elasticity or specific materials, the reference meets the limitation).
Wang-Lee does not disclose a safety goggle apparatus that is an auto tint safety goggle apparatus comprising a multi-layer lens coupled to the frame body, the multi-layer lens conforming to the frame opening, the multi-layer lens comprising:  an outer transparent layer; an inner transparent layer; and a photochromatic layer coupled between the outer transparent layer and the inner transparent layer, the photochromatic layer reacting to light to selectively darken the multi-layer lens.
However, Wu teaches a safety goggle apparatus that is an auto tint safety goggle apparatus (see all Figures; paras. 0002-0005, 0018-0019) comprising a multi-layer lens (2), the multi-layer lens comprising:  an outer transparent layer (21); an inner transparent layer (23); and a photochromatic layer (22) coupled between the outer transparent layer and the inner transparent layer, the photochromatic layer reacting to light to selectively darken the multi-layer lens (see especially Figure 2; para. 0003).
Wang-Lee and Wu teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety goggle apparatus of Wang-Lee to be an auto tint safety goggle apparatus having a multi-layer lens with a photochromatic layer as taught by Wu because Wu teaches that this configuration is known in the art and beneficial for protecting a user’s eyes (para. 0003).
As detailed above, Examiner respectfully maintains that Wang-Lee discloses the strap being elasticized and having an adjustable length (see above).  However, in the interest of promoting compact prosecution, because Wang-Lee does not expressly use the term “elastic” or discuss the functioning of the buckle depicted in Figure 1, Examiner notes that Jackson teaches a safety goggle apparatus (100) comprising a strap (110), the strap being elasticized and having an adjustable length (see Figures 8-11; col. 11, lines 14-63).
The modified invention of Wang-Lee (Wang-Lee in view of Wu, as detailed above) and Jackson teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Wang-Lee such that the strap is elasticized and adjustable as taught by Jackson because Jackson teaches that this configuration is known in the art and beneficial for allowing the strap to be adjusted depending on whether the user is wearing the safety goggle apparatus with or without a helmet (col. 11, lines 38-41).  It would further have been obvious to one of ordinary skill in the art that an elasticized, adjustable strap would provide comfort for the wearer.

To claim 2, the modified invention of Wang-Lee (i.e. Wang-Lee in view of Wu and Jackson, as detailed above) further teaches an auto tint goggle apparatus wherein the multi-layer lens further comprising an anti-fog layer (24 of Wu) continuously coupled to the inner transparent layer (see especially Figure 2 of Wu; paras. 0002-0005, 0018-0019 of Wu).

To claim 6, the modified invention of Wang-Lee (i.e. Wang-Lee in view of Wu and Jackson, as detailed above) further teaches an auto tint goggle apparatus further comprising the multi-layer lens being arcuate (see Figures 1, 2, and 6 of Wang-Lee and all Figures of Wu).

To claim 7, the modified invention of Wang-Lee (i.e. Wang-Lee in view of Wu and Jackson, as detailed above) further teaches an auto tint goggle apparatus further comprising the strap having a pair of adjustment buckles (118 of Jackson) (see Figures 8-11 of Jackson; col. 11, lines 14-63 of Jackson).

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Lee in view of Wu and Jackson (as applied to claim 1, above, regarding claims 3-5) and in further view of US Pub No. 2020/0222240 McManus.
To claim 3, the modified invention of Wang-Lee (i.e. Wang-Lee in view of Wu and Jackson, as detailed above) teaches an auto tint safety goggle apparatus as recited in claim 1, above.
The modified invention of Wang-Lee does not teach an auto tint safety goggle apparatus further comprising a light housing coupled to frame body; a light coupled within the light housing; a power housing coupled to the frame body; a battery coupled within the power housing, the battery being in operational communication with the light; and a power button coupled to the power housing, the power button being in operational communication with the light.
However, McManus teaches a safety goggle apparatus (10) (see all Figures; paras. 0006, 0015-0020) comprising a light housing coupled to frame body (not numbered, see especially Figure 3); a light (22) coupled within the light housing; a power housing (34) coupled to the frame body (see Figures 1-4); a battery (28) coupled within the power housing (see especially Figure 4), the battery being in operational communication with the light (paras. 0016-0020); and a power button (24) coupled to the power housing, the power button being in operational communication with the light (see all Figures; paras. 0016-0020).
The modified invention of Wang-Lee and McManus teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Wang-Lee to include a lighting apparatus as taught by McManus because McManus teaches that this configuration is known in the art and beneficial for enhancing a user’s vision in a darkened environment (para. 0020).  It would further have been obvious to one of ordinary skill in the art that a safety goggle apparatus with both auto tint capabilities and light emitting capabilities would be suited to both brightly lit and dimly lit environments, protecting the wearer’s eyes in the former while improving visibility in the latter.

To claim 4, the modified invention of Wang-Lee (i.e. Wang-Lee in view of Wu, Jackson, and McManus, as detailed above) further teaches an auto tint safety goggle apparatus further comprising the light housing being coupled to the frame top side, the light housing being trapezoidal and extending into the frame opening (see Figures 1-3 of McManus depicting the light housing being within the frame opening in Figures 1-2 and trapezoidal in Figure 3; regarding the light house being “trapezoidal,” Examiner further respectfully notes that Applicant has not disclosed that a trapezoidal shape solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill would find obvious for providing a light housing; see MPEP 2144.04; Examiner further respectfully notes that Applicant does not claim any criticality for the trapezoidal shape).

To claim 5, the modified invention of Wang-Lee (i.e. Wang-Lee in view of Wu, Jackson, and McManus, as detailed above) further teaches an auto tint safety goggle apparatus further comprising the power housing being coupled to the frame left side, the power housing having a selectively removable battery cover (30) coupled to a housing outer face; the power button being coupled to the housing outer face (see all Figures of McManus; paras. 0006, 0016-0020 of McManus; Examiner respectfully notes that the term “coupled” is very broad and that in a fully assembled configuration of the safety goggle apparatus, all portions the safety goggle apparatus can be properly interpreted as being “coupled” to all other portions of the safety goggle apparatus regardless of whether they are, for example, in direct contact with one another).

To claim 8, Wang-Lee discloses a safety goggle apparatus comprising:
a frame body (2) having a frame top side, a frame left side, a frame right side, and a frame bottom side defining a frame opening (see especially Figure 2; para. 0019);
a lens (1) coupled to the frame body, the lens conforming to the frame opening (see especially Figures 1-3; paras. 0017-0019; Examiner respectfully notes that the term “coupled” is very broad and that in a fully assembled configuration of the safety goggle apparatus as depicted in Figure 1, all portions the safety goggle apparatus can be properly interpreted as being “coupled” to all other portions of the safety goggle apparatus regardless of whether they are, for example, in direct contact with one another);
a pair of loops (3) coupled to the frame body, the pair of loops being coupled to the frame left side and the frame right side, respectively (see all Figures; paras. 0020-0023); and
a strap (4) coupled to the pair of loops, the strap being elasticized and having an adjustable length (see all Figures; para. 0020; strap 4 is adjustable via the buckle depicted in Figure 1; regarding the limitation that the strap is “elasticized,” Examiner respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as modulus of elasticity or specific materials, the reference meets the limitation).
Wang-Lee does not disclose a safety goggle apparatus that is an auto tint safety goggle apparatus comprising a multi-layer lens coupled to the frame body, the multi-layer lens being arcuate and conforming to the frame opening, the multi-layer lens comprising:  an outer transparent layer; an inner transparent layer; a photochromatic layer coupled between the outer transparent layer and the inner transparent layer, the photochromatic layer reacting to light to selectively darken the multi-layer lens; and an anti-fog layer continuously coupled to the inner transparent layer.
However, Wu teaches a safety goggle apparatus that is an auto tint safety goggle apparatus comprising a multi-layer lens (2) coupled to the frame body, the multi-layer lens being arcuate (see all Figures), the multi-layer lens comprising:  an outer transparent layer (21); an inner transparent layer (23); a photochromatic layer (22) coupled between the outer transparent layer and the inner transparent layer, the photochromatic layer reacting to light to selectively darken the multi-layer lens (see especially Figure 2; para. 0003); and an anti-fog layer (24) continuously coupled to the inner transparent layer (see especially Figure 2; paras. 0002-0003; 0018-0019).
Wang-Lee and Wu teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety goggle apparatus of Wang-Lee to be an auto tint safety goggle apparatus having a multi-layer lens with a photochromatic layer and an anti-fog layer as taught by Wu because Wu teaches that this configuration is known in the art and beneficial for protecting a user’s eyes without becoming fogged (paras. 0002-0003).
As detailed above, Examiner respectfully maintains that Wang-Lee discloses the strap being elasticized and having an adjustable length (see above).  However, in the interest of promoting compact prosecution, because Wang-Lee does not expressly use the term “elastic” or discuss the functioning of the buckle depicted in Figure 1, Examiner notes that Jackson teaches a safety goggle apparatus (100) comprising a strap (110), the strap having a pair of adjustment buckles (118), the strap being elasticized and having an adjustable length (see Figures 8-11; col. 11, lines 14-63).
The modified invention of Wang-Lee (Wang-Lee in view of Wu, as detailed above) and Jackson teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Wang-Lee such that the strap is elasticized and adjustable via multiple buckles as taught by Jackson because Jackson teaches that this configuration is known in the art and beneficial for allowing the strap to be adjusted depending on whether the user is wearing the safety goggle apparatus with or without a helmet (col. 11, lines 38-41).  It would further have been obvious to one of ordinary skill in the art that an elasticized, adjustable strap would provide comfort for the wearer.
The modified invention of Wang-Lee (i.e. Wang-Lee in view of Wu and Jackson, as detailed above) does not teach an auto tint safety goggle apparatus further comprising a light housing coupled to frame body, the light housing being coupled to the frame top side, the light housing being trapezoidal and extending into the frame opening; a light coupled within the light housing; a power housing coupled to the frame body, the power housing being coupled to the frame left side, the power housing having a selectively removable battery cover coupled to a housing outer face; a battery coupled within the power housing, the battery being in operational communication with the light; a power button coupled to the power housing, the power button being coupled to the housing outer face and being in operational communication with the light.
However, McManus teaches a safety goggle apparatus (10) (see all Figures; paras. 0006, 0015-0020) comprising a light housing coupled to frame body (not numbered, see especially Figure 3), the light housing being coupled to the frame top side (see Figures 1-3), the light housing being trapezoidal (see Figure 3) and extending into the frame opening (see Figures 1-2); a light (22) coupled within the light housing; a power housing (34) coupled to the frame body (see Figures 1-4), the power housing being coupled to the frame left side (see Figures 1-4; Examiner respectfully notes that the term “coupled” is very broad and that in a fully assembled configuration of the safety goggle apparatus, all portions the safety goggle apparatus can be properly interpreted as being “coupled” to all other portions of the safety goggle apparatus regardless of whether they are, for example, in direct contact with one another), the power housing having a selectively removable battery cover (30) coupled to a housing outer face (see Figures 1-4); a battery (28) coupled within the power housing (see especially Figure 4), the battery being in operational communication with the light (paras. 0016-0020); a power button (24) coupled to the power housing, the power button being coupled to the housing outer face and being in operational communication with the light (see all Figures; paras. 0016-0020).
The modified invention of Wang-Lee and McManus teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Wang-Lee to include a lighting apparatus as taught by McManus because McManus teaches that this configuration is known in the art and beneficial for enhancing a user’s vision in a darkened environment (para. 0020).  It would further have been obvious to one of ordinary skill in the art that a safety goggle apparatus with both auto tint capabilities and light emitting capabilities would be suited to both brightly lit and dimly lit environments, protecting the wearer’s eyes in the former while improving visibility in the latter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732